         Case 4:20-cv-40148-TSH Document 63 Filed 03/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

*************************************
Andrea Brooks,                        *
       Plaintiff                      *
                                      *
       v.                             *             Civil No. 4:20-cv-40148-DHH
                                      *
William Albert D'Errico, Jr., et al., *
       Defendants                     *
                                      *
*************************************


                 AMENDED CERTIFICATE OF SERVICE FOR ECF. #62

       I hereby certify that a copy of [62] Defendants’ Response to [44] Plaintiff’s Objection to
[16] Defendants’ Motion to Dismiss was mailed on the 11th day of March 2021, postage prepaid,
to:

                      Andrea Brooks
                      96 Old County Road
                      Winchendon, Massachusetts 01475

                      Gerald Thomas Delaney
                      4 Bridge Street
                      Bedford, MA 01730

                      Karen Delaney
                      4 Bridge Street
                      Bedford, MA 01730



                                                            /s/ Anthony J. Galdieri
                                                            Anthony J. Galdieri




                                                1
